ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Rizzani de Eccher (USA), Inc.                 )      ASBCA No. 62364
                                              )
Under Contract No. W912ER-11-C-0001           )

APPEARANCES FOR THE APPELLANT:                       Jeffrey G. Gilmore, Esq.
                                                     John M. Neary, Esq.
                                                      AkermanLLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Nancy L. Pell, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

      This is the quantum phase of ASBCA No. 61805. The parties have filed a joint
motion for entry of a consent judgment in favor of appellant in the amount of
$4,524,796.11. They also represent that interest shall accrue on this amount from
November 30, 2019 until paid.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e). 7108(b), and the
parties joint motion that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of $4,524,796.11 plus
Contract Disputes Act interest from November 30, 2019 until paid.

      Dated: February 14, 2020



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                      I concur


  &~--
 OWEN C. WILSON
 Administrative Judge
                                               HEIDI i.sRHOUT
                                               Administrative Judge
 Vice Chairman                                 Armed Services Board
 Armed Services Board                          of Contract Appeals
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62364, Appeal ofRizzani de
Becher (USA), Inc., rendered in conformance with the Board's Charter.

      Dated:



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2